DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 9/19/2019 have been reviewed and considered by this office action.

Information Disclosure Statement
	The information disclosure statements filed on 9/19/2019 and 4/28/2020 have been reviewed and considered by this office action.

Drawings
	The drawings filed on 9/19/2019 have been reviewed and are considered acceptable.

Specification
	The specification filed on 9/19/2019 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuke (JP2002268712).

	Regarding Claims 1 and 17; Kasuke teaches; An industrial controller configured to coordinate execution of an external processing device with the industrial controller, the industrial controller comprising: (Kasuke; at least Abstract; paragraphs [0014] and [0021]; disclose a PLC (industrial controller) for controlling an apparatus that is in communication with a plurality of additional PLC’s (i.e. PLC(2), PLC(3), etc.) (i.e. external processing devices) which utilizes information gathered by the additional PLC’s when performing controlling operations)
a memory device operative to store a control program and at least one data structure; (Kasuke; at least paragraph [0017]-[0019]; disclose wherein the PLC stores (i.e. contains a memory device) that stores a user program (i.e. control program) and further contains a program organization unit which locally stores subroutines (i.e. data structures) that are performed specifically by the PLC it is loaded onto)
a processor operative to execute the control program, wherein the control program includes at least one proxy instruction to be executed on an external processing device; (Kasuke; at least paragraph [0017]; disclose wherein the user program (i.e. control program) stored on the PLC (which it is commonly known in the art to contain a processor) includes calling commands within the control program to query the POU subroutines (i.e. proxy instructions that are performed on the external PLC’s) of other PLC’s during execution of the control command)
and an inter-processor interface operative to integrate execution of the at least one proxy instruction on the external processing device with execution of the control program on the processor, wherein: (Kasuke; at least Abstract; paragraphs [0020]-[0021] and [0048]; disclose a name solution processing part (20) and POU communications service (13) in each PLC used for communicating (i.e. interface for communicating to the external PLC’s to perform the subroutines/proxy instructions as instructed in the control program) and wherein the external PLC’s perform execution of the proxy instruction based on the communication from the originating PLC)
the at least one proxy instruction defines data from the at least one data structure required for execution of the corresponding proxy instruction, (Kasuke; at least paragraphs [0020] and [0024]-[0026]; disclose wherein the POU subroutine/proxy instruction called for in the control program is read by the PLC running the control program, the PLC acquires the appropriate POU subroutine from a database which contains address information for the target external PLC as well as well as the function to perform and data to gather)
the inter-processor interface reads the data from the at least one data structure and transmits the data to the external processing device, (Kasuke; at least paragraph [0020] and [0023]-[0025]; disclose wherein PLC running the control program reads the subroutine/proxy instruction data from the database and transmits a calling to have the desired function performed by the targeted external PLC)
and the inter-processor interface receives a response from the external processing device indicating a status of processing the at least one proxy instruction. (Kasuke; at least paragraphs [0028]-[0030]; disclose wherein when the external PLC finishes execution of the subroutine/proxy instruction, providing the result back to the requesting PLC).

Regarding Claims 2 and 10, ; Kasuke teaches; The industrial controller of claim 1 wherein the memory device is further operative to store a table of external processing devices, wherein the table defines metadata corresponding to each of the external processing devices in the table. (Kasuke; at least paragraphs [0039], [0046]-[0047], and [0051]; disclose a POU list database (i.e. table) which stores 

Regarding Claims 3 and 11; Kasuke teaches; The industrial controller of claim 2 wherein:
each of the at least one proxy instructions identifies one of the external processing devices in the table on which the corresponding proxy instruction is to be executed, (Kasuke; at least paragraphs [0014], [0025] and [0039]; disclose wherein the POU list database includes where the POU call function determines an address of the external device in which the desired POU instruction is stored on)
the inter-processor interface reads the metadata corresponding to the proxy instruction from the table when the control program executed the proxy instruction, and (Kasuke; at least paragraphs [0020]-[0021], [0025], [0039]; disclose wherein the originating PLC (i.e. inter-processor) reads the POU functional data (i.e. function the POU is to perform) from the POU list database when a POU call function is read during execution of the control program)
the inter-processor interface establishes a connection between the processor and the external processing device as a function of the metadata to transmit the data to the external processing device. (Kasuke; at least paragraphs [0020]-[0021]; disclose wherein the originating PLC establishes a connection to transmit a POU call function to the designated remote PLC (external processing device) in which the POU is to be performed).

Regarding Claims 6, 14, and 20; Kasuke teaches; The industrial controller of claim 1 wherein:
the external processing device is operative to change the data from the at least one data structure during execution of the at least one proxy instruction, (Kasuke; at least paragraphs [0019]-[0020]; disclose wherein the external processing device (i.e. PLC(2) of the described example) receives a 
the inter-processing interface is further configured to receive the changed data from the external processing device, and (Kasuke; at least paragraph [0020]; disclose wherein the requesting PLC(1) (inter-processing interface) receives and stores the temperature data measured by PLC(2))
the inter-processor interface writes the changed data to the data structure in the memory device of the industrial controller. (Kasuke; at least paragraph [0020]; disclose storing the received temperature in the memory of PLC(1)).

Regarding Claims 7 and 15; Kasuke teaches; The industrial controller of claim 1 wherein the at least one proxy instruction includes at least on user definable field, wherein the at least one user definable field is configured when the control program is developed. (Kasuke; at least paragraph [0023]; disclose wherein a user can define which POU to call when creating a user program to be executed by the industrial controller).

Regarding Claims 8 and 16; Kasuke teaches; The industrial controller of claim 1 wherein the external processing device is selected from one of a processing device physically external to the industrial controller, a processing thread executing in parallel on the processor with a thread executing the control program, and a module insertable into a chassis of the industrial controller. (Kasuke; at least paragraphs [0014] and [0020]; disclose wherein the external processing device is selected form a processing device physically external to the industrial controller).

Regarding Claim 9; Kasuke teaches; A method of coordinating execution of an external processing device with an industrial controller, the method comprising the steps of: (Kasuke; at least Abstract; paragraphs [0014] and [0021]; disclose a PLC (industrial controller) for controlling an apparatus that is in communication with a plurality of additional PLC’s (i.e. PLC(2), PLC(3), etc.) (i.e. external processing devices) which utilizes information gathered by the additional PLC’s when performing controlling operations)
executing a plurality of control instructions on a processor of an industrial controller, wherein the plurality of control instructions access data from at least one data structure stored in memory of the industrial controller; (Kasuke; at least paragraphs [0017] and [0023]; disclose wherein the PLC (i.e. industrial controller) stores and executes a user program (i.e. plurality of control instructions to be performed by the industrial controller))
executing at least one proxy instruction on the processor of the industrial controller, wherein: the at least one proxy instruction defines at least one function to executed on an external processing device, (Kasuke; at least paragraph [0017]; disclose wherein the user program (i.e. control program) stored on the PLC (which it is commonly known in the art to contain a processor) includes calling 
the at least one proxy instruction defines shared data from the at least one data structure, and (Kasuke; at least paragraph [0020]; disclose wherein the POU (proxy instruction) defines a temperature measurement data that is to be shared)
the shared data is accessed by at least one of the plurality of control instructions and is required for execution of the at least one proxy instruction; (Kasuke; at least paragraphs [0017] and [0023]-[0024]; disclose wherein the user control program includes POU calling that identifies the required POU (proxy instruction) to be executed and sends the command to the appropriate PLC to access the shared data and is required for execution of the POU) 
reading the shared data with an inter-processor interface executing on the industrial controller; (Kasuke; at least paragraph [0020] and [0023]-[0025]; disclose wherein PLC running the control program reads the subroutine/proxy instruction data from the database and transmits a calling to have the desired function performed by the targeted external PLC)
transmitting the shared data to the external processing device with the inter-processor interface; and (Kasuke; at least paragraphs [0020] and [0023]-[0025]; disclose transmitting the shared data to the external processing device)
receiving at the inter-processor interface a response from the external processing device indicating a status of executing the at least one function defined by the at least one proxy instruction. 

Regarding Claim 18; Kasuke teaches; The processor module of claim 17 wherein:
the memory is further operative to store a table of external processing devices, the table defines metadata corresponding to each of the external processing devices in the table, (Kasuke; at least paragraphs [0039], [0046]-[0047], and [0051]; disclose a POU list database (i.e. table) which stores data defining the function of the POU (metadata) and an address location of the corresponding PLC device that can perform the POU, thus providing a list of all external devices and POU’s associated with each in the database)
each of the at least one proxy instructions identifies one of the external processing devices in the table on which the corresponding proxy instruction is to be executed, and(Kasuke; at least paragraphs [0014], [0025] and [0039]; disclose wherein the POU list database includes where the POU call function determines an address of the external device in which the desired POU instruction is stored on)
the processor is further operative to: read the metadata corresponding to the at least one proxy instruction from the table when the control program executes the proxy instruction, and (Kasuke; at least paragraphs [0020]-[0021], [0025], [0039]; disclose wherein the originating PLC (i.e. inter-processor) reads the POU functional data (i.e. function the POU is to perform) from the POU list database when a POU call function is read during execution of the control program)
establish a connection between the processor and the external processing device as a function of the metadata to transmit the data to the external processing device. (Kasuke; at least paragraphs [0020]-[0021]; disclose wherein the originating PLC establishes a connection to transmit a POU call .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuke (JP2002268712) in view of Fujimoto (US PGPUB 20060282550). 

Claims 4 and 12; Kasuke appears to be silent on; The industrial controller of claim 1 wherein the at least one proxy instruction includes an in-process status bit and a complete status bit.
However, Fujimoto teaches; The industrial controller of claim 1 wherein the at least one proxy instruction includes an in-process status bit and a complete status bit. (Fujimoto; at least paragraph [0085]; disclose a system and method for a control apparatus which includes a bit pattern to represent a busy (i.e. in-process) status of an initialization procedure (i.e. proxy instruction of Kasuke) and wherein another bit pattern for representing when the procedure is complete).
Kasuke and Fujimoto are analogous art or from the same field of endeavor of controller process initialization and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the known method of including an in-process bit and complete bit as taught by Fujimoto with the known system of an industrial proxy execution and control system to achieve the known result of efficient task execution monitoring. One would be motivated to combine the cited art of reference in order to provide an effective means for determining the status of a task performance in a controlled system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Regarding Claims 5 and 13; the combination of Kasuke and Fujimoto further teach; The industrial controller of claim 4 wherein the inter-processor interface is operative to set and reset the in-process status bit and the complete status bit for each proxy instruction as a function of the response received from the external processing device. (Kasuke; at least paragraph [0030]; disclose wherein the external processing device sends a response based on an execution of the POU performed on the device and Fujimoto (paragraphs [0085]-[0086]) disclose setting and resetting busy/complete bits as a procedure (i.e. execution of POU of Kasuke is performed) is in progress and after completed).

Claim 19; the combination of Kasuke and Fujimoto further teach; The processor module of claim 17 wherein: the at least one proxy instruction includes an in-process status bit and a complete status bit, (Fujimoto; at least paragraph [0085]; disclose a system and method for a control apparatus which includes a bit pattern to represent a busy (i.e. in-process) status of an initialization procedure (i.e. proxy instruction of Kasuke) and wherein another bit pattern for representing when the procedure is complete)
and the processor is further operative to set and reset the in-process status bit and the complete status bit for each proxy instruction as a function of the response received from the external processing device. (Kasuke; at least paragraph [0030]; disclose wherein the external processing device sends a response based on an execution of the POU performed on the device and Fujimoto (paragraphs [0085]-[0086]) disclose setting and resetting busy/complete bits as a procedure (i.e. execution of POU of Kasuke is performed) is in progress and after completed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chow et al. (US PGPUB 20100057826) disclose a distributed computing network system in which a determination is made that a required workflow function cannot be performed on a local computing device so a remote computing device is determined that can perform the function, executing the proxy function on the remote computing device, and providing the results to the local computing device.

Strohmenger et al. (US PGPUB 20160274552) disclose a cloud based industrial controller that is in communication with a plurality of local controllers in which the cloud based industrial controller can 

Omori (US PGPUB 20160335065) disclose a system and method in which a main controller is capable of providing control software and firmware updates to a module controller/PLC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117